UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1206


EDWARD E. STROUPE, JR.,

                  Plaintiff - Appellant,

             v.

MICHAEL J. ASTRUE,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:07-cv-00090-jpj-pms)


Submitted:    November 24, 2009            Decided:   December 28, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward E. Stroupe, Jr., Appellant Pro Se.     Shawn C. Carver,
Robert W. Kosman, Assistant Regional Counsel, Taryn F. Jasner,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward E. Stroupe, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

affirming   the   final   decision   of     the   Commissioner   of   Social

Security that Stroupe was not entitled to supplemental security

income.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See Stroupe v. Astrue, No. 1:07-cv-00090-jpj-

pms (W.D. Va. Feb. 9, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                     2